Case 1:18-cv-08250-JSR Document 31-4 Filed 11/01/18 Page 1 of 9
Case 1:18-cv-08250-JSR Document 31-4 Filed 11/01/18 Page 2 of 9
        Case 1:18-cv-08250-JSR Document 31-4 Filed 11/01/18 Page 3 of 9



                                                                                bitFlyer USA, Inc.
                                                                              548 Market Street #25696
                                                                              San Francisco, CA 94104



                                                                                         October 24, 2018


THE MEADE FIRM p.c.
/s/ Tyler Meade
12 Funston Ave., Suite A
San Francisco, CA 94129


Re: Winklevoss Capital Fund v. Charles Shrem (Case No.: 18-cv-8250)


Dear Mr. Meade:


We have reviewed the Order of Attachment ("Order") and Evidence Preservation Letter (" Preservation
Letter"), dated October 22, 2018. A review of our customer database reveals that we do not currently
have nor have ever held assets for the Defendant Charles Shrem (a.k.a. "Charlie" Shrem) [hereinafter
Defendant].


Pursuant to N.Y. C.P.L.R.§ 6219, this statement serves to certify that an investigation of bitFlyer USA
lnc.'s customer records was completed on October 22, 2018. A review of our records shows that on
March 7, 2018 the Defendant signed up to bitFlyer USA's website and appl ied to open a corporate
account using the email: cs@charlieshrem.com and under the company name: EDPMarketing LLC.
During our Know-Your-Customer ("KYC") onboarding process, we identified through Thomson Reuters
World Check One that the prospective user had been charged with multiple crimes. As a result, the
Compliance Department decided to not approve or on board the Defendant.


This Garnishee Statement, represents the full record of information related to the Defendant. To the
best of its knowledge, bitFlyer USA, Inc. has never approved the Defendant to transact on the platform
nor held assets on behalf of the Defendant. Should you have any further inquiry you may dir ect
correspondence to compliance-us@b itflyer.com .


Best Regards,

                                                                                ---
Hailey Lennon, Esq., CAMS                                Zachary Figueroa, Esq.
Director of Compliance                                   Compliance Analyst and Regulatory
                                                         Affairs Specialist
Case 1:18-cv-08250-JSR Document 31-4 Filed 11/01/18 Page 4 of 9
Case 1:18-cv-08250-JSR Document 31-4 Filed 11/01/18 Page 5 of 9
Case 1:18-cv-08250-JSR Document 31-4 Filed 11/01/18 Page 6 of 9
             Case 1:18-cv-08250-JSR Document 31-4 Filed 11/01/18 Page 7 of 9



PO Box 183164
Columbus, OH 43218-3164

                                                                                       10/29/18


THE MEADE FIRM PC
12 FUNSTON AVE SUITE A
SAN FRANCISCO, CA 94129




Re:      COAL-23Oct18-2667 WINKLEVOSS CAPITAL FUND V CHARLES SHREM
Case No: 18-CV-8250 (JSR)

 JPMorgan Chase Bank, N.A. (“JPMC”) has received your ASSET FREEZE against the
 debtor referenced above

Dear ANNIE:

Received Date                Account Number               Amount of Hold               Present Balance
10/23/18

The present balance may be subject to exemption claims, including claims which may permit the customer to
withdraw additional funds.

EDP MARKETING LLC- ACCOUNTS CLOSED
BITINSTANT LLC- ACCOUNTS CLOSED
CHARLES SHREM- ACCOUNTS CLOSED

This response is based on a search of data contained in JPMC’s centralized customer identification and
account information system. This system may not necessarily capture all relevant information concerning the
judgment against the debtor(s) or accounts.

Please allow this letter to serve as JPMC’s answer to the ASSET FREEZE. If you have any questions about
this matter, please call us at 1-866-578-7022. We’re here Monday through Friday from 8 a.m. to 10 p.m. and
Saturday from 8 a.m. to 8 p.m. Eastern Time.

We hope this information was helpful. If you have questions, please call us at the number above.

Sincerely,

VICTOR GONZALEZ
Document Review Specialist




JPMorgan Chase Bank, N.A.
OL42
Case 1:18-cv-08250-JSR Document 31-4 Filed 11/01/18 Page 8 of 9
Case 1:18-cv-08250-JSR Document 31-4 Filed 11/01/18 Page 9 of 9
